UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6735


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

REGINALD EARL RICE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:07-cr-01475-HMH-1; 7:20-
cv-01297-HMH)


Submitted: August 20, 2020                                        Decided: August 25, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Earl Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Earl Rice appeals the district court’s order construing his Fed. R. Civ. P.

60(d)(3) motion to vacate his sentence as an unauthorized, successive 28 U.S.C. § 2255

motion and dismissing it for lack of jurisdiction. ∗ On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because Rice’s informal brief

does not challenge the basis for the district court’s disposition, he has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




       ∗
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60 motion as an unauthorized, successive § 2255
motion. See United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2